Citation Nr: 1620601	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee disabilities.  

2.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to a lumbar spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for 30 days in order to allow the Veteran to submit additional evidence.  Subsequently, in February 2016, the undersigned granted an extension of 90 days to submit evidence; however, prior to the expiration of the extension, the Veteran submitted additional evidence and waived the remainder of the extension.  Therefore, the Board may proceed with this matter.  Furthermore, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015).  Moreover, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in June 2013 and AOJ consideration of this evidence has not been explicitly requested.  Consequently, such a waiver is not necessary.  Regardless, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

First, at his September 2015 Board hearing, the Veteran stated that he has recently received treatment outside of the VA healthcare system, to include from Dr. Marouk from the Neurosurgical Specialists of Tulsa and Dr. Wilson, and he noted that he has not submitted records of this treatment to VA.  On remand, the Veteran must be provided the opportunity to submit additional private treatment records.  

Next, both the Veteran's testimony and the assembled medical records show that the Veteran suffered a back injury at work in August 2010, and that he received worker's compensation benefits as a result.  No attempt to obtain records from any indicated worker's compensation agency has been undertaken, and such an attempt must be made on remand.  

Finally, the evidence and testimony of record clearly show that the Veteran has current diagnoses of back and neck disorders.  Furthermore, his service treatment records reflect that, in July 1983, he complained of lower back pain for a week with a diagnosis of back strain.  Following referral to the ER, the Veteran again reported low back pain for the prior week.  Low back strain due to overweight was diagnosed.  Additionally, in August 1987, the Veteran sought emergency treatment for complaints of pain and tenderness to the left knee and back after he fell off stair steps.  The Veteran also contends, in the alternative, that his back disorder is caused or aggravated by his bilateral knee disabilities in that such disabilities prohibit him from properly lifting heavy objects and, consequently, put undue stress on his back, and have resulted in an abnormal gait.  In regard to the Veteran's cervical spine disorder, he claims that such is secondary to his back disorder.

However, the record does not contain an adequate opinion regarding the etiology of either of the Veteran's current disorders.  In this regard, though the Veteran underwent VA examinations in January 2012 and June 2012, the opinions included in these examinations are inadequate for adjudication purposes.  Specifically, the January 2012 VA examiner determined that the Veteran's back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of such opinion, he noted the aforementioned notations of treatment for back complaints in service, but found that there were no in-service intervening or subsequent back complaints and his separation examination did not reference any back conditions.  The examiner further observed that there was no record of chronic back complaints that would link the current diagnosis to the complaints of low back pain in service.  Furthermore, in July 2012, the examiner provided an addendum in which he opined that it is less likely than not that the Veteran's back disorder is caused by or a result of his bilateral knee disabilities because the Veteran's injury to his back while occurred on the job carrying a 50 foot piece of steel is documented in Dr. Marouk's neurosurgical consultation September 2010 and there was no record of degenerative disc disease prior to the Veteran's work injury in August 2010.  The examiner further stated that the Veteran's knee condition did not cause him to injure his back in this episode.

However, as the Veteran has since testified to a continuity of back symptomatology since his military service and alleged experiencing back problems prior to the August 2010 post-service work injury, the 2012 VA opinions do not consider all of the relevant evidence of record.  Furthermore, the examiner did not offer an opinion as to whether the Veteran's service-connected bilateral knee disabilities aggravated his back disorder.  

The Board notes that the Veteran submitted disability benefit questionnaires (DBQ) completed in November 2015 and January 2016 pertinent to his back and neck disorders, but these DBQs are mostly silent as to the etiology of the Veteran's claimed disabilities.  Though the January 2016 back DBQ did contain a notation that "R knee & RLE -> back pain," this solitary note contained no supporting rationale and is not adequate to support the required nexus element of service connection.  

Consequently, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination so as to determine the nature and etiology of his back and neck disorders.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization and consent to release private treatment records to VA for any private physician who has treated him for his back and neck disorders, to include from Dr. Marouk from the Neurosurgical Specialists of Tulsa and Dr. Wilson.  Inform the Veteran that, in the alternative, he may obtain and submit such records himself.  If the Veteran provides authorization, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  With any necessary assistance from the Veteran, obtain any records regarding his worker's compensation claims and history from any indicated source.  For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his claimed back and neck disorders.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  

Based on review of the evidence and an examination of the Veteran, the examiner should address the following inquiries:

(A)  Identify all current diagnoses referable to the Veteran's lumbar and cervical spines.

(B)  For each currently diagnosed lumbar spine disorder, is it at least as likely as not that such had its onset during, or is otherwise related to, the Veteran's military service, to include his complaints of back pain in July 1983 and August 1987?

(C)  For each currently diagnosed lumbar spine disorder, is it at least as likely as not that such was caused OR aggravated by the Veteran's service-connected bilateral knee disabilities?   In addressing such inquiry, the examiner should consider the Veteran's testimony that his bilateral knee disabilities prohibit him from properly lifting heavy objects and, consequently, put undue stress on his back, and have resulted in an abnormal gait.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(D)  For each currently diagnosed cervical spine disorder, is it at least as likely as not that such was caused OR aggravated by the Veteran's lumbar spine disorder?   For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




